61 F.3d 751
Unempl.Ins.Rep. (CCH) P 15084B, 95 Cal. Daily Op.Serv. 6293,95 Daily Journal D.A.R. 10,700Harold ATKINS, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health & Human Services,Defendant-Appellee.
No. 94-35020.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 14, 1995.Decided Aug. 9, 1995.Rehearing Denied Nov. 22, 1995.

1
Ralph Wilborn, Eugene, OR, for plaintiff-appellant.


2
Richard H. Wetmore, Asst. Regional Counsel, Dept. of Health & Human Services, Seattle, WA, for defendant-appellee.


3
Appeal from the United States District Court for the District of Oregon;  Helen J. Frye, District Judge, Presiding.


4
Before:  HUG, and FERGUSON, Circuit Judges, and SCHWARZER,* District Judge.

ORDER

5
We determine that the opinion of the district court, Atkins v. Shalala, 837 F.Supp. 318 (D.Or.1993), is correct in all aspects and it is adopted as the opinion of this Court.


6
The Judgment of the district court is affirmed.


7
AFFIRMED.



*
 Honorable William A. Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation